Citation Nr: 1435709	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-08 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a service-connected left foot disability.

2.  Entitlement to a rating higher than 10 percent for a service-connected right foot disability.

3.  Entitlement to an initial compensable rating for service-connected acne.

4.  Entitlement to an effective date prior to August 20, 2009 for the grant of service connection for acne.

5.  Entitlement to service connection for a bilateral shoulder disability.  

(The issue of entitlement to an annual clothing allowance is addressed in a separate, concurrently issued Board decision.)


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to March 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2010 by of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issues of entitlement to higher ratings for left and right foot disabilities, an earlier effective date for the grant of service connection for acne, and service connection for a bilateral shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran experiences mild, superficial acne, which is not disfiguring and has not produced scarring.	


CONCLUSION OF LAW

The criteria for an initial compensable rating for acne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7800-7828 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With regard to VA's duties to notify claimants in substantiating a claim for VA benefits, this appeal arises from the Veteran's disagreement with the initial noncompensable evaluation assigned following the grant of service connection for acne.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  

With regard to VA's duties to assist claimants in substantiating a claim for VA benefits, the Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in July 2010 and February 2011; the record does not reflect that these examinations are inadequate for rating purposes, as the examiners elicited the Veteran's acne symptoms and recorded clinical findings applicable to the relevant rating criteria.  Moreover, the Veteran has not asserted, and the record does not suggest, that her service-connected acne has increased in severity since she was last afforded a VA examination.  Thus, the record is adequate for adjudication of this claim.

The Board notes that additional evidence was received subsequent to the most recent statement of the case in March 2011.  However, the evidence is not pertinent to the acne claim; thus, a remand of this issue for a supplemental statement of the case is not warranted.

In sum, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Increased Rating Claim

Rating Criteria

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

As the Veteran filed her service connection claim for acne, from which the instant initial increased rating claim arises, in October 2009, the current rating criteria for skin disorders, which were amended in October 2008, are applicable.  

Pursuant to Diagnostic Code 7828, which outlines the rating criteria for acne, a noncompensable or zero percent rating is assigned based on evidence of superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck. There is no available schedular evaluation for acne greater than 30 percent.  See 38 C.F.R. § 4.118, Diagnostic Code 7828.

Diagnostic Code 7828 instructs that acne may be rated under alternate codes for disfigurement of the head, face, or neck (Code 7800), or scars (Codes 7801, 7802, 7803, 7804, 7805), depending upon the predominant disability. 

Evidence

The relevant evidence of record includes the Veteran's submitted statements and VA dermatological examination reports.  The Veteran's VA treatment records have also been reviewed, but do not contain findings applicable to the rating criteria.

The Veteran underwent a VA examination in July 2010, during which she reported experiencing continuous acne since service that affects her face, back, legs, and arms.  On physical examination, superficial acne, comprised of comedones, pustules, and superficial cysts, was present on the forehead, cheeks, chin, neck, chest, upper back, and shoulders.  The superficial acne covered 25 percent of the Veteran's face and neck and 20 percent of the Veteran's entire body.  There was no evidence of scarring, ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or associated limitation of motion.  The examiner diagnosed the Veteran with acne, manifested by mild, superficial comedones.

In her August 2010 notice of disagreement, the Veteran stated that her acne produced enlarged pores and scarring, and in September 2010, the Veteran submitted photographs of the areas of her skin affected by acne.

The Veteran was afforded another VA examination in February 2011.  At this time, the Veteran again exhibited mild, superficial acne, which affected 5 percent of her exposed areas and 5 percent of her entire body.  The examiner found no evidence of scarring, disfigurement, ulceration, or crusting.  Accordingly, the examiner diagnosed the Veteran with mild acne.

In her submitted statements, the Veteran asserts that she should be awarded a compensable rating due to the severity of her acne, as a noncompensable rating indicates that her acne is asymptomatic.

Analysis

As the clinical assessments of the Veteran's service-connected acne consistently characterize her acne as superficial and mild, there is no evidence of deep acne (deep inflamed nodules and pus-filled cysts) upon which to predicate a 10 percent rating.  Moreover, as the Veteran has not been found to exhibit disfigurement or scarring, a rating pursuant to the criteria for disfigurement or scarring, Diagnostic Codes 7800-7805, is not warranted.

To the extent the Veteran may perceive that she has acne-related scarring or other criteria that may warrant a compensable rating, a determination as to whether acne cysts are superficial (warranting a noncompensable rating) or deep (warranting a compensable rating) is a matter requiring clinical expertise, which the Veteran, as a lay person, does not possess.  Likewise, scarring and disfigurement produced by acne are also clinical terms, which require clinical expertise to detect.  As such, the Veteran does not have the requisite expertise to competently report these manifestations of her acne, and clinical expertise is required.  Accordingly, the clinical assessments of record, the most recent of which was made after the Veteran asserted she had acne-related scarring, are accorded more probative weight than the Veteran's reported acne symptoms.

Given that the more probative evidence of record fails to reflect any findings upon which a compensable rating may be awarded, the preponderance of the evidence is against the claim for a compensable rating; there is no doubt to be resolved; and an increased schedular rating for service-connected acne is not warranted.

As to whether a referral for consideration of an increased rating on an extraschedular basis is warranted, the evidence shows that the Veteran's service-connected acne results in superficial comedones, papules, pustules, and cysts, covering her face, neck, back, and arms; the rating criteria considered in this case expressly consider the presence of these symptoms and provide for increased ratings based on evidence of more severe acne, namely deep, as opposed to superficial, acne.  Moreover, the Veteran has not reported any symptoms that are not contemplated by the rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for service-connected acne is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

As the Veteran has not asserted that her service-connected acne precludes her employment, a discussion is not warranted as to whether a claim for entitlement to a total disability rating based on individual unemployability has been implicitly raised as part and parcel of the instant increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An initial compensable rating for service-connected acne is denied.


REMAND

The Board finds it necessary to remand the claims remaining on appeal for additional development and consideration.

With regard to the Veteran's claims seeking higher ratings for her service-connected bilateral foot disabilities, the severity of her foot disabilities was assessed during a VA examination performed in November 2009.  The RO last adjudicated these claims in a December 2010 statement of the case.  Subsequently, the Veteran underwent a VA examination in June 2011, which included an examination of her feet.  However, the claims have not been readjudicated to allow initial RO consideration of this pertinent evidence.  Given this due process deficiency, a remand is required.  Additionally, given the additional delay that remanding the claim will incur, a new VA examination assessing the current severity of the Veteran's foot disabilities is required.

With regard to the Veteran's claim seeking service connection for a bilateral shoulder disability, the RO denied the claim based on the lack of a currently diagnosed bilateral shoulder disability.  However, since the claim was last adjudicated by the RO in a March 2011 statement of the case, the Veteran underwent a VA examination in June 2011, during which a diagnosis of bilateral shoulder strain was rendered.  Given this current diagnosis, coupled with the Veteran's assertions that she experienced shoulder pain during service as the result of routinely carrying very heavy backpacks, VA's duty to obtain a related VA examination and medical opinion has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim seeking an earlier effective date for the grant of service connection for acne, an August 2010 rating decision granted service connection for acne and assigned an effective date of August 20, 2009.  In June 2011, within one year of the issuance of this rating decision, the Veteran voiced her disagreement with the assigned effective date, asserting that an effective date in 2002 is warranted.  As the Veteran has not been provided with a statement of the case on this downstream issue, this must be accomplished.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Additionally, the Veteran may be receiving treatment at a VA facility.  Any records dated since January 2012 should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records from the Oklahoma City VA Medical Center created since January 2012.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to assess the current severity of her service-connected bilateral foot disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After eliciting the Veteran's current foot symptoms, the examiner is to conduct an examination of the Veteran's feet, and determine the severity level of the Veteran's foot disabilities.  

3.  Also, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the potential relationship between the Veteran's current bilateral shoulder disability and service or service-connected disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After eliciting a history of the Veteran's shoulder impairments and conducting a relevant physical examination, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral shoulder strain, as diagnosed by a VA examiner in June 2011, or any other current shoulder impairment, is related to her active service, or is caused by or aggravated by her service-connected cervical strain. 

When rendering this opinion, the examiner must consider the Veteran's credible report of carrying very heavy backpacks during service and experiencing related bilateral shoulder pain.

The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

4.  Issue and statement of the case for the claim of entitlement to an effective date prior to August 20, 2009 for the grant of service connection for acne.  Inform the Veteran that she must file a VA Form 9 in order to appeal this issue to the Board. 

5.  Finally, after consideration of all evidence associated with the claims file since the issuance of the December 2010 and March 2011 statements of the case (to include the June 2011 VA examination report) readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


